



EXHIBIT 10.1




SIXTH AMENDMENT TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this "Amendment") is entered into effective as of August 10, 2018 (the "Sixth
Amendment Effective Date"), among SOUTHCROSS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the "Borrower"), WELLS FARGO BANK, N.A., a national banking
association, as the Administrative Agent (the "Administrative Agent"), and the
undersigned Lenders (as defined below) (the "Consenting Lenders"). Unless
otherwise defined herein, all capitalized terms used herein that are defined in
the Credit Agreement referred to below shall have the meanings given such terms
in the Credit Agreement.


WITNESSETH


WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the "Lenders") are parties to that certain Third
Amended and Restated Revolving Credit Agreement, dated as of August 4, 2014 (as
amended, restated, supplemented or otherwise modified on or before the Sixth
Amendment Effective Date or from time to time thereafter, the "Credit
Agreement");


WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend Section 9.01(c)(i) with respect to the fiscal quarter ended June
30, 2018; and


WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s requests as set forth in this Amendment.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:


SECTION 1. Amendment. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to and upon the terms
and conditions set forth in Section 2 hereof, effective as of the Sixth
Amendment Effective Date Section 9.01(c) of the Credit Agreement shall be
amended and restated in its entirety as follows:


(c) Consolidated Interest Coverage Ratio. The Borrower will not permit its
Consolidated Interest Coverage Ratio to be less than (i) 1.50 to 1.00 as of the
last day of any fiscal quarter commencing with the fiscal quarter ending on
September 30, 2014 through the fiscal quarter ending December 31, 2018 and (ii)
with respect to any fiscal quarter thereafter, 2.50 to 1.00; provided that,
solely with respect to the fiscal quarter ending on June 30, 2018, the minimum
Consolidated Interest Coverage Ratio required under clause (i) of this Section
9.01(c) shall be 1.25 to 1.00, rather than 1.50 to 1.00. For the avoidance of
doubt, at any time after the Fifth Amendment Effective Date, each calculation of
the Consolidated Interest Coverage Ratio shall be made without regard to any
Equity Cure Contribution made prior to the Fifth Amendment Effective Date.







--------------------------------------------------------------------------------





SECTION 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:


2.1. Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower and Lenders constituting the Required Lenders and
consent and agreement counterparts hereof duly executed by the other Loan
Parties.


2.2. The Borrower shall have paid to the Administrative Agent its legal fees and
expenses payable under the Credit Agreement that have been invoiced to the
Borrower prior to the Sixth Amendment Effective Date


2.3. The Administrative Agent shall have received a current organization chart
showing the ownership of Borrower, General Partner, Holdings and their
respective Subsidiaries.


2.4. The Borrower shall have paid a retainer to a financial advisor selected and
engaged by the Administrative Agent or its counsel in accordance with an
engagement letter separately agreed between the Administrative Agent and such
financial advisor on or prior to the Sixth Amendment Effective Date.


SECTION 3. Fees and Expenses; Financial Advisor. The Borrower shall (a) pay to
the Administrative Agent all fees and reimbursements due and owing to the
Administrative Agent or the Lenders in connection with this Amendment including,
without limitation, all reasonable and documented fees and expenses incurred by
the Administrative Agent (including, without limitation, fees and expenses of
counsel to the Administrative Agent) in the preparation, execution, review and
negotiation of this Amendment and any other related documents, and (b) use all
commercially reasonable efforts to cooperate with, respond promptly to requests
for information and access to personnel from, and pay promptly upon receipt of
an invoice therefor (but in no event later than thirty (30) days after receipt)
all fees, expenses, reimbursements, and additional retainers due and owing to
the Administrative Agent’s financial advisor referred to in Section 2.4. The
parties hereto agree that, notwithstanding anything to the contrary in the
Credit Agreement or any other Loan Document, any breach of this Section 3 which
shall go unremedied for a period of more than three (3) Business Days will
constitute an Event of Default.


SECTION 4. Representations and Warranties. In order to induce the Administrative
Agent and the undersigned Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:


4.1. Accuracy of Representations and Warranties. After giving effect to this
Amendment, each representation and warranty of each Loan Party contained in the
Loan Documents shall be true and correct in all material respects as of the date
hereof (except (a) to the extent that any such representation and warranty is
expressly limited to an earlier date, in which case, on the date hereof, such
representation and warranty shall continue to be true and correct in all
material respects as of such specified earlier date and (b) to the extent that
any such representations and warranties are qualified by materiality, such
representations and warranties shall continue to be true and correct in all
respects).


4.2. Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.


4.3. Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law.







--------------------------------------------------------------------------------





4.4. Absence of Defaults. No Default has occurred that is continuing immediately
after giving effect to this Amendment.


4.5. No Defense. The Borrower has no defenses to (a) payment, counterclaims or
rights of set-off with respect to the Secured Obligations on the date hereof or
(b) the validity, enforceability or binding effect against the Borrower of the
Credit Agreement or any of the other Loan Documents or any Liens intended to be
created thereby.


SECTION 5. Miscellaneous.


5.1. Reservation of Rights. No failure or delay on the part of Administrative
Agent or any Lender to exercise any right or remedy under the Credit Agreement,
any other Loan Document or applicable law shall operate as a consent to or
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of any right or remedy, all of which are
cumulative and are expressly reserved.


5.2. Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that this Amendment and the amendments and modifications herein
contained shall in no manner affect or impair the Secured Obligations or the
Liens securing payment and performance thereof.


5.3. Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


5.4. Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.


5.5. COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


5.6. Release. The Borrower and each other Loan Party on their own behalf and on
behalf of their predecessors, successors, heirs, legal representatives and
assigns (collectively, the "Releasing Parties"), hereby acknowledge and
stipulate that as of the Sixth Amendment Effective Date, none of the Releasing
Parties has any known claims or known causes of action of any kind whatsoever
against Administrative Agent, any other Secured Party or any of their officers,
directors, employees, agents, attorneys, affiliates or representatives, or
against any of their respective predecessors, successors, or assigns (each of
the foregoing, collectively, the "Released Parties"). Each of the Releasing
Parties hereby forever releases, remises, discharges and holds harmless the
Released Parties, from any and all known claims, causes of action, demands, and
liabilities of any kind whatsoever, whether direct or indirect, fixed or
contingent, liquidated or nonliquidated, disputed or undisputed, which any of
the Releasing Parties has or may acquire in the future relating in any way to
any event, circumstance, action, or failure to act from the beginning of time
through the date of this Amendment.


5.7. Covenant Not to Sue. The Borrower and each other Loan Party, on their own
behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by Borrower or such other Loan Party pursuant to Section
5.6 hereof. If the Borrower or any other Loan Party or any of their successors,
assigns or other legal representatives violates the foregoing covenant, such
Person, for itself and its successors, assigns and legal





--------------------------------------------------------------------------------





representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation.


5.8. No Implied Waivers. No failure or delay on the part of the Administrative
Agent or the Lenders in exercising, and no course of dealing with respect to,
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege, all of
which are cumulative and are expressly reserved. Except for the amendment set
forth in Section 1, nothing contained in this Amendment shall be deemed a
consent to or waiver of, or a commitment or obligation on the part of the
Administrative Agent or the Lenders to any future consent to or waiver of, any
other action or inaction on the part of the Borrower or any other Loan Party
that constitutes (or would constitute) a violation of or departure from any
covenant, condition or other obligation of the Loan Parties under the Credit
Agreement and the other Loan Documents. Any such waivers or consents must be
specifically agreed to in writing in accordance with Section 12.02 of the Credit
Agreement.


5.9. Arms-Length/Good Faith; Review and Construction of Documents. This
Amendment has been negotiated at arms-length and in good faith by the parties
hereto. The Borrower (a) has had the opportunity to consult with legal counsel
of its own choice and has been afforded an opportunity to review this Amendment
with its legal counsel, (b) has reviewed this Amendment and fully understands
the effects thereof and all terms and provisions contained in this Amendment,
and (c) has executed this Amendment of its own free will and volition.
Furthermore, the Borrower acknowledges that (i) this Amendment shall be
construed as if jointly drafted by the Borrower and the Lenders, and (ii) the
recitals contained in this Amendment shall be construed to be part of the
operative terms and provisions of this Amendment.


5.10. Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Amendment are for convenience only, shall not affect the interpretation of
this Amendment, and shall not be deemed to limit, amplify or modify the terms of
this Amendment, nor affect the meaning thereof.


5.11. Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.


5.12. Loan Documents. The Borrower acknowledges and agrees that this Amendment
is a Loan Document.


5.13. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]




















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
 
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy Partners GP, LLC its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 





































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Third Amended and Restated Revolver Guaranty and Collateral
Agreement dated as of August 4, 2014, as applicable) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
 
 
 
CONSENTED. ACKOWLEDGED AND AGREED TO BY:
 
 
 
 
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
 
SOUTHCROSS ENERGY LP LLC
 
 
 
SOUTHCROSS ENERGY GP LLC
 
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
 
SOUTHCROSS PROCESSING LLC
 
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
 
FL RICH GAS SERVICES GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President
 
 
 
 
Chief Financial Officer



























































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







 
 
 
SOUTHCROSS CCNG GATHERING LTD.
 
 
 
SOUTHCROSS CCNG TRANSMISSION LTD.
 
 
 
SOUTHCROSS GULF COAST
 
 
 
      TRANSMISSION LTD.
 
 
 
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
 
 
SOUTHCROSS MISSISSIPPI GATHERING,
 
 
 
      L.P.
 
 
 
SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
 
 
SOUTHCROSS MARKETING COMPANY
 
 
 
      LTD.
 
 
 
SOUTHCROSS NGL PIPELINE LTD.
 
 
 
SOUTHCROSS GATHERING LTD.
 
 
 
SOUTHCROSS MISSISSIPPI INDUSTRIAL
 
 
 
      GAS SALES, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy GP LLC, as general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
FL RICH GAS SERVICES, LP
 
 
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer



























SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







 
 
 
FL RICH GAS UTILITY GP, LLC
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
FL RICH GAS UTILITY, LP
 
 
 
TEXSTAR TRANSMISSION, LP
 
 
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT,
 
 
 
ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, N.A., as the
 
 
 
Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel M. Smith
 
 
 
Name:
Daniel M. Smith
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 



























































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sean F. Young
 
 
Name:
Sean F. Young
 
 
Title
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
JP MORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephanie Ballete
 
 
Name:
Stephanie Balette
 
 
Title:
Authorized officer
 
 
 
 
 







































































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Darlene Arias
 
 
Name:
Darlene Arias
 
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Kenneth Chin
 
 
Name:
Kenneth Chin
 
 
Title:
Director





























































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
MIDFIRST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ W. Thomas Portman
 
 
Name:
W. Thomas Portman
 
 
Title:
Vice President
 
 
 
 
 







































































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
CADENCE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William W. Brown
 
 
Name:
William W. Brown
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.





--------------------------------------------------------------------------------







LENDER:
 
ABN AMRO CAPITAL USA LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Darrell Holley
 
 
Name:
Darrell Holley
 
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Anna C. Ferreira
 
 
Name:
Anna C. Ferreira
 
 
Title:
Vice-President





























































































SIGNATURE PAGE
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
SOUTHCROSS ENERGY PARTNERS, L.P.



